Spofpord, J.
Alfred Sewson sued Sarah Creswell for the value of a slave, alleged to be affected with a redhibitory vice.
Creswell pleaded a general denial and called in warranty her vendor Watson. Watson pleaded the general denial. There was j udgment in favor of the defendant generally.
The plaintiff, at a succeeding term, filed a petition of appeal, but did not pray for citation against any one. An appeal was granted as prayed for.
The plaintiff gave a bond in favor of Creswell alone.
Both Creswell and Watson were cited to answer the appeal.
Mrs. Creswell has filed a motion to dismiss, on the ground that her warrantor, Watson, should have been made a party, and that Sewson has not taken the proper steps to bring him effectually into Court.
It is the duty of an appellant to bring before the Court’, in due form, all those parties to the judgment he seeks to have reversed or amended, who are interested in its maintenance. The warrantor in this case certainly has such an interest. Olivier v. Williams, 12 Rob. 180; Curry v. Roberts, 12 L. R., 474, Guerin v. Bagnieres, 9 L. R., 471; Blanc v. Cousin, 8 An. 72.
And it is not sufficient that Watson has been cited. There should have been a bond given in his favor by the appellant.
All the parties interested in having the judgment remain undisturbed must be included in the appeal bond or the appeal will be dismissed. Swearningen v. McDaniel, 12 Rob. 203.
It is no answer to say that the defendant may make her warrantor a party appellee if she chooses. For the defendant does not appeal. She is content with the judgment as it is. But if the plaintiff wishes it reversed, it is his business to bring the warrantor before us also, that the litigation may be terminated in a single trial.
The appeal is dismissed at appellant’s costs.